United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2844
                                    ___________

Larry D. Pint,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa
Solvay America, Inc., and                *
Solvay Animal Health, Inc.,              *    [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: April 22, 1999
                                Filed: May 28, 1999
                                    ___________

Before BEAM, HANSEN, Circuit Judges, and MOODY, District Judge.1
                             ___________

PER CURIAM.

      Larry Pint appeals the District Court's grant of a motion to dismiss and a grant
of a motion for summary judgment in favor of Solvay America, Inc., and Solvay Animal
Health, Inc., on Pint's claims brought pursuant to the Americans with Disabilities Act,
42 U.S.C. § 12101 et seq., the Iowa Civil Rights Act, Iowa Code § 216.1 et seq., and
Iowa state law.



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
      The District Court correctly analyzed the applicable legal principles as they
applied to the facts of this case.2 Accordingly, the judgment is affirmed pursuant to
Eighth Circuit Rule 47B.

      AFFIRMED.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Michael J. Melloy, United States Distrtict Judge for the
Northern District of Iowa and The Honorable John A. Jarvey, United States Magistrate
Judge for the Northern Distrtict of Iowa, to whom the motion for summary judgment
was submitted by consent of the parties under 28 U.S.C. § 636(c).


                                         -2-